DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 12/02/2020 has been entered. Claims 25-44 remain pending in the application, with claims 1-24 withdrawn from consideration as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al (U.S PG Pub 20150137430 A1) and Butler (U.S PG Pub 20160159057 A1) and Breitigam et al (U.S Patent 5098496) and Charles et al (FR2779988A1 – see machine translation attached).
Regarding claim 25, Lyons, drawn to the art of composites manufacturing and more specifically to a vacuum barrier system for processing composite parts in closed-mold tooling [0001], discloses a method of manufacturing a composite part ([0008]; [0062-0068]; [0035-0040]; Figure 15), with heating an outer mold line surface (OML tool) at a processing temperature (predetermined temperature) ([0040] & [0068]), gelling (curing) a composite preform inside the outer mold line surface ([0040] & [0068]). Lyons has further disclosed multiple composite layups (i.e. more than 1 composite preform) being secondary bonded using the outer mold line tool during application of heat [0038], thus providing evidence of multiple composite preforms being manufactured. Lyons has also disclosed maintaining the heat while secondary bonding multiple composite layups [0038]. Thus, it is obvious to an ordinarily skilled artisan to remove the first preform and insert the second preform. Further, it is obvious and implicit to an ordinarily skilled artisan that before processing and manufacturing a second composite preform, the first composite preform would need to be removed from the outer mold line tool, as this is natural, and obvious that before processing another part, the previously processed part 
Butler, drawn also to the art of composite manufacturing, and more particularly to forming composite articles using a staged curing process [0001], discloses an initial and intermediate cure stage (i.e. gelled state) for a composite layup, prior to removing from an initial forming tool (i.e. transferring to a final forming tool would mean removing from the initial forming tool) and transferring to a final forming tool for an intermediate cure and then removing the composite layup and allowing it to free-stand and be final cured ([0031]; [0036]; [0038-0041]; [0046-0049]; [0051-0052]). Thus, Butler has sufficiently disclosed the steps of gelling a composite layup (i.e. initial cure stage or intermediate cure stage) on an initial forming tool, then removing the composite layup and applying the composite layup to a final forming tool for intermediate cure and then removing the composite layup from the final forming tool for free-standing final cure. Further, Butler discloses forming multiple composite preforms using the method of Butler (Figure 11; [0053]). 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention, to have modified the method of Lyons, with the steps of gelling a composite preform and then removing it from an initial forming tool before placing another composite preform on the forming tool, as disclosed by Butler, to arrive at the instant invention, in order to have a manufacturing process with high production rates and reduced manufacturing costs [0004], Further, the courts have held that the 
Further, in the event the applicant disagrees with the above explanation regarding gelling, it is further well-known to gel a composite preform and then later cure it, as disclosed by Breitigam.
Breitigam, drawn also to the art of preparing a postformable composite article (Abstract), discloses gelling a postformable article of fiber reinforced polymer in a die and then cooling it to retina its non-trivial cross sectional shape until it Is subsequently formed and cured into a slightly different shape (Column 2, lines 5-20; Tables 1 & 2; Column 16, lines 38-45). Breitigam further discloses gelling at a temperature of 180oC (i.e. processing temperature) (Column 15, lines 44-66, Table 1).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Lyons with the step of gelling a composite preform in a die (i.e. outer mold tool) prior to curing separately (in a staged process), as disclosed by Breitigam, to arrive at the instant invention, in order to be able to retain a non-trivial cross section of the composite preform, prior to curing to a different shape (Column 2, lines 15-20).
Further regarding the step of maintaining the processing temperature of the outer mold line surface (i.e. an isothermal or constant temperature process), ordinarily it would be obvious from the disclosure of Lyons and Butler to do so, especially as Lyons and Butler both discloses manufacturing multiple parts using the same forming tool/outer mold, and thus it would be obvious to maintain the temperature when taking 
0C to 2200C to form the non-consolidated part (i.e. gelled part) ([0007] – pg.6, lines 1-55), which is then further consolidated or cured to form the composite part (Figures 1d-1i & 2d-2h; [0007] – pg.7, lines 1-34; pg.5, lines 3-23 & 33-52; pg.6, lines 1-5 & 14-45 & 53-54; [0006] – pg.3, lines 16-33). Charles further discloses that many composite parts are manufactured, with each part being removed from the molding surface (outer mold line surface) after the first consolidation step (i.e. gelling step), with the outer mold line surface (hot molding tool) being maintained at a constant temperature (i.e. processing temperature) of between 1800C to 2200C ([0006] – pg.3, lines 16-42; [0007] – pg.6, lines 24-29). Charles further discloses that this leads to productivity gains ([0007] – pg.6, lines 28-29) and that the being able to set and control the temperature (i.e. isothermal process) makes it possible to obtain products of constant and optimized quality ([0006] – pg.3, lines 33-42). Thus, Charles sufficiently discloses the step of gelling a composite preform on an outer mold line surface and removing the first preform and putting a second preform in the outer mold line surface, all while maintaining the outer mold line surface at a constant processing temperature (i.e. isothermal). Charles also provides explicit motivations to do so, in manufacturing multiple composite parts

Regarding claim 26, Lyons has further disclosed placing the first composite preform inside the outer mold line surface [0035-0040 & 0062-0068]. The fact that the composite part is cured inside the outer mold line tool, would necessarily mean that the composite preform is placed inside the outer mold line surface.

Regarding claim 27, Lyons has further disclosed pressing the composite preform (compaction pressure) against the outer mold line surface [0008]. The process of drawing the internal compaction pressure against the OML tool surface would necessarily involve the composite preform being pressed against the outer mold line surface.


Regarding claim 28, Lyons and Butler in combination have disclosed the limitations of the instant claim, as they have disclosed multiple composite preforms being formed. Lyons has disclosed that multiple composite layups (i.e. second composite preform) can be secondary bonded during the application of heat and 
Regarding claim 29, Lyons and Butler in combination have disclosed the limitations of the instant claim. Both Lyons [0040 & 0068] and Butler ([0038-0041]; [0046-0049]), have disclosed curing the composite preforms, and both Lyons and Butler have disclosed forming multiple composite parts (see claim 25 rejection), thus Lyons and Butler in combination have sufficiently disclosed the limitation of curing a second/or another composite preform. As noted above in claim 25 rejection, the “for an aircraft” limitation is an intended use limitation and thus not given patentable weight.

Regarding claim 30, Lyons and Butler in combination have already disclosed placing a composite preform inside the outer mold line surface (see claims 25 & 26 rejections). Lyons and Butler have also disclosed forming multiple composite parts and thus this would necessarily mean placing another or second composite preform inside the outer mold line surface (see claim 25 rejection above). Butler has disclosed forming multiple composite parts (Figure 11; [0053]) and thus Lyons as modified by Butler would 


Regarding claim 31, Lyons, Butler, Breitigam, and Charles in combination disclose the instant limitations. Charles discloses the step of maintaining a constant processing temperature during removal of first composite preform, and insertion of second composite preform on the outer mold line surface (see claim 25 rejection above).

Regarding claim 32, neither Lyons nor Butler have disclosed the processing temperature to be about 180oC, however this is disclosed by Charles (see claim 25 rejection above). Charles discloses a processing temperature range of 1800C to 2200C which forms an overlapping range with the instantly claimed temperature. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).


Regarding claim 33, neither Lyons nor Butler have disclosed the processing temperature to be about 180oC to 215oC, however this is disclosed by Charles (see claim 25 rejection above). Charles discloses a processing temperature range of 1800C to 2200C which forms an overlapping range with the instantly claimed temperature. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 34, Lyons and Butler in combination have disclosed the limitations of the instant claim. Butler has disclosed a staged curing process (see claim 25 rejection above), and thus has sufficiently disclosed curing a composite preform from a gelled state to a cured state (initial cure to intermediate cure to final cure) (Abstract of Butler). Further, Breitigam has also disclosed curing to a cured state from a gelled state (column 2, lines 15-20). Charles also discloses a staged consolidation process, wherein a first step allows for gelling of the composite structure (i.e. partially consolidating or impregnation of matrix material with reinforcing material) and then a further step of consolidation (i.e. curing or fully curing) (see claim 25 rejection above). Thus, Lyons, Butler, Breitigam and Charles in combination disclose the limitations of the instant claim. As noted above in claim 25 rejection, the “for an aircraft” limitation is an intended use limitation and thus not given patentable weight.


Regarding claim 35, Lyons has further disclosed an aircraft portion being fabricated by the method [0002 & 0037].

Regarding claim 36, Lyons has further disclosed applying a vacuum to the composite preform after it is positioned inside the outer mold surface and before curing/gelling ([0008]; [0040]; [0066-0067]).


Claim 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al (U.S PG Pub 20120118487 A1) and Butler (U.S PG Pub 20160159057 A1) and Breitigam et al (U.S Patent 5098496) and Charles et al (FR2779988A1 – see machine translation attached).
Regarding claim 37, Havens, drawn also to the art of fabricating composite parts [0003], discloses placing a composite preform (14) on an inner mold line surface of a mandrel (SMP apparatus 12) [0039] (Figures 1-2 & Figure 8); heating an outer mold line surface of a tool to a processing temperature; positioning the mandrel with the composite preform disposed thereon within the outer mold line surface (rigid external tool 28) [0091]; compressing the composite preform against the outer mold line surface [0091]; gelling/curing the composite preform [0091]; and extracting the inner mold line surface and the composite preform in a gelled state (Figure 15; [0086-0094]). Havens has disclosed forming multiple parts (frames, stringers or cores) and co-curing and co-bonding to the composite material [0050], and this would meet the limitation of laying up a second composite preform on an inner mold line surface and then positioning the inner mold line surface within the outer mold line surface and then gelling (exactly the same process as is used for the first composite preform. Multiple parts would be formed in the same exact manner as one part). Further, Havens is drawn to the manufacture of aircraft structures [0057]. Havens does not explicitly disclose placing a second composite preform on a second inner mold line surface of second mandrel, however this is obvious from Butler. Havens does not explicitly discloses gelling the composite preform (gelling in this instance is interpreted as partially or semi-curing, or any level 
Butler, drawn also to the art of composite manufacturing, and more particularly to forming composite articles using a staged curing process [0001], discloses an initial and intermediate cure stage (i.e. gelled state) for a composite layup, prior to removing from an initial forming tool (i.e. transferring to a final forming tool would mean removing from the initial forming tool) and transferring to a final forming tool for an intermediate cure and then removing the composite layup and allowing it to free-stand and be final cured ([0031]; [0036]; [0038-0041]; [0046-0049]; [0051-0052]). Thus, Butler has sufficiently disclosed the steps of gelling a composite layup (i.e. initial cure stage or intermediate cure stage) on an initial forming tool, then removing/extracting the composite layup and applying the composite layup to a final forming tool for intermediate cure and then removing the composite layup from the final forming tool for free-standing final cure. Butler further makes it obvious to use multiple forming tools (i.e. second forming tool or a second inner mold line surface of a second mandrel, Havens modified by Butler). Butler discloses forming multiple composite preforms using the method of Butler (Figure 11; [0053]), and further discloses one composite preform being formed on one forming tool (forming tool analogous to inner mold line surface of mandrel) (Figures 5-11). Given this, it is obvious to an ordinarily skilled artisan to use multiple tools (i.e. multiple mandrels) to form multiple parts, since Butler has discloses forming only one composite on a respective forming tool, it would be obvious to use multiple forming tools to form multiple composite preforms, in order to have a manufacturing process with high 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention, to have modified the method of Havens, with the steps of gelling a composite preform and then removing it from an initial forming tool in a gelled state, and further a step of placing a second composite preform on a second forming tool (i.e. second mandrel) as disclosed by Butler, to arrive at the instant invention, in order to have a manufacturing process with high production rates and reduced manufacturing costs [0004], Further, the courts have held that the combination of known prior art elements (removal of one gelled composite preform prior to gelling of another composite preform while maintaining processing temperature as disclosed by Butler) is likely obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). 
Further, in the event the applicant disagrees with the above explanation regarding gelling, it is further well-known to gel a composite preform and then later cure it, as disclosed by Breitigam.
oC (i.e. processing temperature) (Column 15, lines 44-66, Table 1).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Havens with the step of gelling a composite preform in a die (i.e. outer mold tool) prior to curing separately (in a staged process), as disclosed by Breitigam, to arrive at the instant invention, in order to be able to retain a non-trivial cross section of the composite preform, prior to curing to a different shape (Column 2, lines 15-20).
Further, with regards to maintaining the outer mold line surface at the processing temperature (i.e. isothermal process), this is not disclosed explicitly by Havens, Butler or Breitigam. This limitation is known from Charles. Further, it is noted that the limitation of “for an aircraft” is an intended use limitation, because there are no further limitations relating to how the composite would be used in an aircraft, i.e. whether they will be applied into an aircraft structure or make up certain aircraft structure parts. Solely the limitation of “for an aircraft” does not further limit the claim, as it only adds an intended use for the composite structure
Charles is drawn to the art of placing a composite structure (i.e. composite part) on a molding support for hot pressing (i.e. gelling or partially consolidating) and then fully consolidating by cold pressing (Abstract). Charles discloses a step of placing a composite part in a molding cavity of a mold or first shaping tool (outer mold line 0C to 2200C to form the non-consolidated part (i.e. gelled part) ([0007] – pg.6, lines 1-55), which is then further consolidated or cured to form the composite part (Figures 1d-1i & 2d-2h; [0007] – pg.7, lines 1-34; pg.5, lines 3-23 & 33-52; pg.6, lines 1-5 & 14-45 & 53-54; [0006] – pg.3, lines 16-33). Charles discloses placing the composite structure in an inner molding tool (analogous to mandrel) (Figures 1d-1f #7 & #8) and then placing the inner molding tool into the outer molding tool (hot molding tool). Charles further discloses that many composite parts are manufactured, with each part being removed from the molding surface (outer mold line surface) after the first consolidation step (i.e. gelling step), with the outer mold line surface (hot molding tool) being maintained at a constant temperature (i.e. processing temperature) of between 1800C to 2200C ([0006] – pg.3, lines 16-42; [0007] – pg.6, lines 24-29). Charles further discloses that this leads to productivity gains ([0007] – pg.6, lines 28-29) and that the being able to set and control the temperature (i.e. isothermal process) makes it possible to obtain products of constant and optimized quality ([0006] – pg.3, lines 33-42). Thus, Charles sufficiently discloses the step of placing a composite preform on an inner molding tool and then placing the inner molding tool into an outer molding tool, then gelling on an outer mold line surface and removing the first preform and first inner molding tool and putting a second preform and second inner molding tool in the outer mold line surface, all while maintaining the outer mold line surface at a constant processing temperature (i.e. isothermal). Charles also provides explicit motivations to do so, in manufacturing multiple composite parts. Further, from the disclosure of Charles, it would be obvious to use multiple inner molding tools (i.e. analogous multiple 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Havens, Butler and Breitigam, with the step of maintaining a constant processing temperature of the molding tool (outer mold line surface) while gelling and then removing a first composite part, and then inserting a second composite part for gelling, as disclosed by Charles, to arrive at the instant invention, in order to obtain productivity gains ([0007] – pg.6, lines 28-29) and being able to set and control the temperature (i.e. isothermal process), thus making it possible to obtain products of constant and optimized quality ([0006] – pg.3, lines 33-42).

Regarding claim 38, Havens has further disclosed drawing a vacuum on the SMP apparatus (12) (inner mold line surface) with the composite material places thereon and the assembly placed within an outer mold tool ([0049]; [0054]; [0095]).

Regarding claim 39, Havens has not explicitly disclosed applying a mold release coating to inner mold line surface, however this is known from Butler.
Butler has disclosed applying a mold release coat to the forming tool before placing composite layup on the tool [0038].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Havens with the step of applying a mold release coating as disclosed by Butler, since as such this is a known prior art element, and the courts have held that the combination of known prior art elements according to known methods is likely to be 

Regarding claim 40, Havens has further disclosed transitioning the inner mold line surface from a flexible to rigid state (claims 14 & 15). Havens has disclosed transitioning the SMP apparatus from a malleable to a rigid state.

Regarding claim 41, Havens has further disclosed that the SMP apparatus can be used as a bladder, and this would meet the limitation of a bladder within the inner mold line surface (Abstract; [0039]; [0044]; Claims 14-15). Havens has disclosed heating the SMP apparatus above Tg and thus inflating it, and Havens has also disclosed that heating above Tg puts the SMP apparatus in a malleable (i.e. flexible state).


Regarding claim 42, Havens has further disclosed inflating the bladder when the inner mold line surface is in a flexible state (i.e. the SMP apparatus is inflated when it is in a malleable state) (Claims 14 & 15; Claim 27).

Regarding claim 43, Havens has further disclosed deflating the SMP apparatus (bladder in this case) after gelling/i.e. curing the composite preform (Claim 27).

Regarding claim 44, Havens, Butler, Breitigam and Charles have disclosed the limitations of the instant claim. Butler has disclosed a final cure stage (i.e. after gelling, .

Response to Arguments
Applicant’s arguments, see Amendment (pages 12-20, and specifically evidence of current state of prior art in aerospace industry particularly on pages 16-19), filed 12/02/2020, with respect to the rejection(s) of claim(s) 25-36 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lyons, Butler, Breitigam and Charles. Amended Claims 37-44 are similarly rejected in view of Havens, Butler, Breitigam, and Charles.
Regarding the step of maintaining the processing temperature of the outer mold line surface (i.e. an isothermal or constant temperature process), ordinarily it would be obvious from the disclosure of Lyons and Butler to do so, especially as Lyons and Butler both discloses manufacturing multiple parts using the same forming tool/outer mold, and thus it would be obvious to maintain the temperature when taking out one part and putting in another part for gelling/partial consolidation. However, in light of the amendments to the claim, reciting that the composite parts are specifically aircraft components, and further in light of the arguments and evidence submitted as to the current state of the art in the aerospace industry, a prima facie case of obviousness cannot be established from the references of Lyons and Butler. With this is mind, while not drawn specifically to the aerospace industry, Charles discloses the step of 
Regarding applicant’s arguments on page 14, as referring to the Butler reference. While Butler does recite beyond a gel point, Butler still teaches ‘gelling’ the composite preform, as the initial cure stage of Butler (226) is below the graph of the gel point (224) (see Figures 2 & 13). The initial cure stage of Butler is 30% to 50% of full cure, and as such this is in a state of ‘gelling’ given that the preform is not fully cured (any stage below fully cured, and further any stage below 90% cure can be considered to be gelling, also as seen from the graph (224) in figures 2 & 13, which shows a constant graph after 90% cure, i.e. no change in resin viscosity, meaning it is not in a gelled state and is sufficiently hardened). Further, the gel point is defined as a point at which the thermoset polymer transitions the resin from a liquid state to solid state such that the resin no longer flows. As such then, below a gel point would not be considered a ‘gelling’ state, since below a gel point would mean that the resin is liquid and not gelled. Thus, any point above gel point and below fully curing, can be considered as being in a gelling or gelled state. This is further shown by the definition of gelling in the instant specification (see instant specification [0017]), which defines a ‘gelled state’ as being a state wherein the resin and the fibers of the composite preform are sufficiently self-
Further regarding applicant’s arguments on page 15 with regards to the Breitigam reference, Breitigam teaches gelling a composite preform and then subsequently forming and curing into a slightly different shape (Column 2, lines 5-20; Tables 1 & 2; Column 16, lines 38-45). Also as noted by applicant on Page 15, Breitigam does indeed teach gelling and curing, but in a ramped process as is the case with Butler. Again, the limitation of maintaining a processing temperature is taught by Charles.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712